Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
	Applicants arguments and amendments, filed on 10/12/22, have been fully considered but they do not confer patentability on all of the instantly filed claims.  Applicants have amended independent claim 1 such that variables n3 + n4 is equal to 2 (that is, there is one n3 and one n4 group).  Additionally, the aryl keto groups must satisfy one of the formulae recited in claim 1.  The prior art rejection to Irgashev et al. (Tetrahedron 2014, 70, 4685-4696) has been withdrawn.  Specifically, Irgashev et al. does not teach or suggest a compound of Formula I in which the aryl keto groups satisfy those recited in claim 1.  The prior art rejections to Pan et al. (CN-110003260), Chen et al. (CN 110041340), and Kawamoto et al. (JP-2012236777) are also withdrawn.  Pan et al., Chen et al., and Kawamoto et al. only teach compounds where there is one group attached to the central phenyl ring in Formula I (that is, n3 + n4 is equal to one).  While all previously relied upon prior art rejections are withdrawn, a new prior art rejection appears below which is the result of Applicants amendments.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5, 7-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Independent claim 1 recites the limitation that variables n1, n2, n3, and n4 are each independently set as 0 or 1, and n3 + n4 is equal to 2.  This limitation is confusing since variables n3 and n4 cannot be independently set as 0 or 1 if n3 + n4 = 2.  Applicants should amend claim 1 such that variables n1 and n2 are each independently set as 0 or 1, and variables n3 and n4 are each equal to 1 so as to avoid any confusion. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-9, 11, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoon et al. (KR 10-2019-0106774, cited on Applicants information disclosure statement, filed on 7/6/20).
Claim 1: Yoon et al. teaches compounds 4-C  (page 89) and 4-G (page 92) which have the structures 
    PNG
    media_image1.png
    148
    185
    media_image1.png
    Greyscale
and 
    PNG
    media_image2.png
    90
    202
    media_image2.png
    Greyscale
, respectively. Each of these compounds anticipate Formula I of claim 1.  In both of these compounds, variables m1 and m2 are equal to 1, variables R1 and R2 are equal to a halogen atom (-Cl), variables X1 and X2 are both equal to S (4-C) or O (4-G), variables n3 and n4 are both equal to 1, n3 + n4 is equal to 2, and variables L3 and L4 are equal to a single bond.  In compound 4-C, variables A1 and A2 are equal to a cyanophenyl group, and in compound 4G, variables A1 and A2 are equal to a cyano group.
Claims 2 and 3: The cyanophenyl group in compound 4-C of Yoon et al. anticipates the first structure of each of claims 2 and 3.  In the first structure of claim 2, variable c1 is equal to zero, variable c2 is equal to 1, and c1 + c2 equal to 1.
Claims 4, 5, and 7-9: Claims 4, 5, and 7-9 serve to further limit optional embodiments regarding variables A1 and A2.  These embodiments are not required in claim 1.  Therefore, Yoon et al. may still be properly relied upon to reject claims 4, 5, and 7-9.
Claims 11 and 12: Claims 11 and 12 serve to further limit an optional embodiment where variables X1 and X2 are equal to N and n1 and n2 are both equal to 1.  These embodiments are not required in claim 1.  Therefore, Yoon et al. may still be properly relied upon to reject claims 11 and 12.
Claim 14: Claim 14 serves to further limit optional embodiments regarding variables L1, L2, L3, and L4.  This embodiment is not required in claim 1.  Therefore, Yoon et al. may still be properly relied upon to reject claim 14.

Allowable Subject Matter
While all claims stand rejected, claims 8-10, 13, 15-18 would be objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims once the 112(b) rejection has been overcome by Applicants.  Yoon et al. represents the closest prior art regarding Applicants instantly filed claims.  Only compounds 4-C and 4-G apply to the instantly filed claims.  These two compounds do not satisfy the structural limitations of claims 8-10, 13, and 15.  Additionally, compounds 4-C and 4-G are intermediate compounds and are not employed in a display panel as required by claims 16-18.
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766